Case 2:20-cv-00828-WSS Document10 Filed 12/10/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

 

 

EDMOND LESOON, JR.,

Plaintiff, Civil Action No. 2:20-cv-828

Vv. Hon. William S. Stickman IV

LOUIS DEJOY,
Postmaster General, United States Postal
Service

Defendant.

MEMORANDUM OPINION

 

WILLIAM §S. STICKMAN IV, District Judge

Plaintiff Edmond Lesoon, Jr. (““Lesoon”) filed a Complaint on June 4, 2020 (ECF No. 1),
which was followed by an Amended Complaint on September 9, 2020. Defendant filed a
Motion to Dismiss for Lack of Jurisdiction and Failure to State Claims and a supporting brief.
(ECF Nos. 5 and 6). Briefing is now complete and Defendant’s motion is ripe for adjudication.

I. STANDARD OF REVIEW

When considering a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss, a court
“must accept all of the complaint's well-pleaded facts as true, but may disregard any legal
conclusions.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (citing Ashcroft
v. Igbal, 556 U.S. 662, 667 (2009)). To survive a motion to dismiss, a court must determine
whether the plaintiff has alleged facts sufficient to “nudge[ ] [his or her] claims across the line
from conceivable to plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The
complaint may not merely allege a plaintiff's entitlement to relief—it must “ ‘show’ such an

entitlement with its facts.” Fowler, 578 F.3d at 211. Mere “labels and conclusions, and a
Case 2:20-cv-00828-WSS Document10 Filed 12/10/20 Page 2 of 6

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.
A claim will not survive a motion to dismiss if, after construing the factual allegations in the
light most favorable to the plaintiff, the court finds the plaintiff could not be entitled to relief.
Fowler, 578 F.3d at 210.

“As a general rule, the court may only consider the pleading which is attacked by a
12(b)(6) motion in determining its sufficiency.” Pryor v. Nat'l Coll. Athletic Ass'n, 288 F.3d 548,
560 (3d Cir. 2002) (citations omitted). However, “documents whose contents are alleged in the
complaint and whose authenticity no party questions, but which are not physically attached to the
pleading, may be considered.” Jd. Moreover, “[d]ocuments that the defendant attaches to the
motion to dismiss are considered part of the pleadings if they are referred to in the plaintiff's
complaint and are central to the claim; as such, they may be considered by the court.” Jd. Here,
Lesoon’s Complaint makes reference to his charge of discrimination filed with the United States
Postal Service, although he did not attach the documentation. (ECF No. 4, § 8). Attached to its
motion for dismissal, Defendant included a copy of the EEO Complaint of Discrimination in the
Postal Service as well as the Acceptance for Investigation letter. Lesoon has not objected to the
authenticity of this documentation. In fact, he has attached documents from the Equal
Employment Opportunity Commission (“EEOC”) to his Brief in Opposition to Motion to
Dismiss. (ECF No. 8). Therefore, the Court may consider Lesoon’s charge of discrimination in
the EEO Complaint and EEOC investigation in addition to the facts in the Complaint. See
McCall v. Butler Health Sys./Butler Mem'l Hosp., 2013 WL 6253417, at *8-9 (W.D. Pa. Dec. 4,
2013) (holding that in deciding a 12(b)(6) motion, the court “may rely upon the [ ] administrative

charge” in ruling on the motion) (citing Pryor).
Case 2:20-cv-00828-WSS Document10 Filed 12/10/20 Page 3 of 6

II. FACTUAL HISTORY

Lesoon’s Amended Complaint, despite being drafted by counsel, is not easy to
understand. The Court has deciphered the following pertinent facts. Lesoon’s national origin is
Palestinian Arab-American and he wears a “full black beard” and has a “darker”
“Mediterranean” skin hue. (ECF No. 4, §§ 9.a., b.). He is of the “Antiochian Orthodox Christian
religion,” and identifies as “Orthodox Christian.” (ECF No. 4, § 9.b.). He worked for the United
States Postal Service (“USPS”) seasonally in 2007, 2011, 2012 and 2015, and was hired as a full
time mail handler in May 2017. (ECF No. 4, § 9.c.). Lesoon asserts that he had “an
unblemished work history.” (ECF No. 4, § 9.g.). One of his fellow employees had a Filipino
girlfriend/fiancé whom that employee spoke of and visited with internationally. According to
Lesoon, he “had little contact with the fellow employee and no contact at all with the Filipino
girlfriend/fiancé.” (ECF No. 4, § 9.d.). On December 21, 2017, he was summoned into the
manager’s office and terminated after being “falsely accused” of “creating a hostile work
environment and misusing social media, and violating the USPS Zero-Tolerance Policy
Regarding Violence” by “non-workplace social media contact with fellow employee’s Filipino
girlfriend/fiancé.” (ECF No. 4, § 9.e.). He was “shown social-media screen captures”
“purporting to be [his] communication with the Filipino fiancé/girlfriend of fellow employee, in
fractured American-English.” (ECF No. 4, § 9.g.i.). Lesoon contends he authored nothing and is
a “native speaker of English and a 1998 graduate of Sto-Rox High School and Parkway West
Vo-Tech.” (ECF No. 4, 4 9.g.i1.(1)).

IW. ANALYSIS
Lesoon is alleging discrimination by Defendant under “the Civil Rights Act of 1964, 42

U.S.C. Sec. 2000e et seq.” (ECF No. 4, p. 6). Federal law prohibits employment discrimination
Case 2:20-cv-00828-WSS Document10 Filed 12/10/20 Page 4 of 6

based on race, color, religion, sex, national origin, age, and disability. See E.E.O.C. v. Allstate
Ins. Co., 778 F.3d 444, 448-49 (3d Cir. 2015) (citing 42 U.S.C. § 2000e-2(a), 29 U.S.C. § 623;
42 U.S.C. § 12112). In general, to establish a prima facie case of employment discrimination, a
plaintiff must show that: (1) he is a member of a protected class; (2) he was qualified for the
position in question; (3) he suffered an adverse employment action, and; (4) the adverse action
occurred under circumstances giving rise to an inference of discrimination. See McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); see also Sarullo v. U.S. Postal Serv., 352
F.3d 789, 797 (3d Cir. 2003). Although a plaintiff need not establish a prima facie case to
survive dismissal for failure to state a claim, he still must “put forth allegations that raise a
reasonable expectation that discovery will reveal evidence of the necessary element.” Fowler,
578 F.3d at 213 (quotations omitted). The “central focus” of the prima facie case “is always
whether the employer is treating ‘some people less favorably than others because of their race,
color, religion, sex, or national origin.’” Pivirotto v. Innovative Sys., Inc., 191 F.3d 344, 352
(quoting Int'l Bhd. of Teamsters v. United States, 431 U.S. 324, 335 n. 15 (1977)).

Lesoon has failed to allege facts that set forth a plausible showing that his national origin
or race was a motivating or substantial factor in the termination decision. The only factual
allegations that even touch on national origin or race are that Lesoon is a Palestinian Arab-
American and he “wears a full black beard” and his “skin hue is darker, Mediterranean.” (ECF
No. 4, { 9.a.). Lesoon simply alleges that he was “treated in this case by USPS supervisors and
managers as dis-favored Arabic national-origin ethnicity” and that the communications he
alleged sent to the “Filipino finance/girlfriend of fellow employee” were never demonstrated to
be authored by him and, therefore, “circumstantially demonstrates ethnic discrimination in

summary discharge.” (ECF No. 4, §§ 9.b., 9.g.i.(1)). Lesoon’s Amended Complaint fails to
Case 2:20-cv-00828-WSS Document10 Filed 12/10/20 Page 5 of 6

identify any specific facts and consists of nothing more than mere conclusory statements. Apart
from identifying his national origin and race, there are no factual allegations creating a plausible
link between them and his removal from employment. In other words, Lesoon has failed to
plead any fact that creates an inference that his removal from employment by Defendant was
based on his national origin or race. Accordingly, the Court holds that Lesoon has failed to state
a claim pursuant to Title VII or any other federal law prohibiting employment discrimination on
the basis of national origin or race.

Lesoon has also failed to allege facts that set forth a plausible showing that his religion

was a motivating or substantial factor in the termination decision.!

The only factual allegations
that touch on his religion are that he “is of the Antiochian Orthodox Christian religion, and his
family has been Orthodox Christian for centuries and millennium or longer.” (ECF No. 4,

9.b.). He is seemingly contending that “when the incumbent administration imposed ‘travel

bans’ on certain Arabic and majority-Muslim nations and made public pronouncements dis-

 

' Defendant argues that Lesoon’s religious discrimination claim should be dismissed for failure
to exhaust administrative remedies because he did not check the box of that type
of discrimination on his EEO Complaint and, therefore, did not exhaust his administrative
remedies. There is seemingly no dispute that Lesoon properly complained to the Postal Service
about his claim of national origin or racial discrimination. The issue is whether Lesoon’s EEO
Complaint and the EEOC investigation also encompassed a claim of religious discrimination.
The relevant inquiry in determining whether claims have been administratively exhausted is
“whether the acts alleged in the subsequent Title VII suit are fairly within the scope of the prior
EEOC complaint, or the investigation arising therefrom.” Antol v. Perry, 82 F.3d 1291, 1295 Gd
Cir. 1996) (quoting Waiters v. Parsons, 729 F.2d 233 (3d Cir. 1984). Put another way, “a district
court may assume jurisdiction over additional charges if they are reasonably within the scope of
the complainant's original charges and if a reasonable investigation by the EEOC would have
encompassed the new claims.” Howze v. Jones & Laughlin Steel Corp., 750 F.2d 1208, 1212 (3d
Cir. 1984).

The Court will not dismiss the allegation of religious discrimination herein for lack of
jurisdiction. That said; it is fully aware of the fact that Lesoon has failed to explain how he
exhausted his administrative remedies. However, it does not believe that is has before it
sufficient information regarding what the investigation of Lesoon’s EEO Complaint revealed.
Regardless, Lesoon has failed to adequately plead a case of religious discrimination and his
Amended Complaint will be dismissed on that basis pursuant to Rule 12(b)(6).

5
Case 2:20-cv-00828-WSS Document10 Filed 12/10/20 Page 6 of 6

favoring those Arabic and majority-Muslim nations and their inhabitants” he was mistreated “by
USPS supervisors and managers” as “dis-favored” because of his “Muslim religious ethnicity.”
(ECF No. 4, ¥ 9.c.). From this, Lesoon states that the only reason for his removal and “cavalier
mis-treatment” was “ethnic religious” discrimination. (ECF No. 4, J 9.g.). Once again, the
Court notes that aside from identifying his religious affiliation, Lesoon’s Amended Complaint
fails to identify any specific facts and consists of nothing more than mere conclusory statements.
There are no factual allegations creating a plausible link between Lesoon’s religious affiliation
and his removal from employment. In other words, Lesoon has failed to plead any fact that
creates an inference that his removal from employment by Defendant was based on his religion.
Accordingly, the Court holds that Lesoon has failed to state a claim pursuant to Title VII or any
other federal law prohibiting employment discrimination on the basis of religion.

IV. CONCLUSION

For the foregoing reasons of law and fact, the Court will grant Defendant’s Motion to

Dismiss for Failure to State Claims (ECF No. 5) with prejudice. An Order of Court will follow.

BY THE COURT:

/ Ce Cee Ty
ALLL & Sth aie
WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 

[2-1G-2e@
Date

 
